Case 3:20-cv-01344-BEN-WVG Document 17-14 Filed 09/08/20 PageID.215 Page 1 of 4




                     Exhibit F




                                   Exhibit F
                                   Page 41
   Case 3:20-cv-01344-BEN-WVG Document 17-14 Filed 09/08/20 PageID.216 Page 2 of 4




From: Touchstone, Jaime <JTouchstone@FDDCM.com>
Sent: Wednesday, September 13, 2017 1:44 PM
To: Graves, Charles Tait <tgraves@wsgr.com>; Kramer, David <DKramer@wsgr.com>; Baskin, Josh <jbaskin@wsgr.com>;
Kent, Robert J. <kent@turnerboyd.com>; BJC‐MaxSound <BJC‐MaxSound@bjciplaw.com>; gblakey@nd.edu;
jchristian@csj‐law.com; Karen Boyd <boyd@turnerboyd.com>; Pasarell Tsai, Shelby <stsai@wsgr.com>; Nina Nelson
<Nina.Nelson@bjciplaw.com>
Cc: Dupree, Jamie <JDupree@FDDCM.com>; Golstein, Barbara <BGolstein@FDDCM.com>; Holly Pappas (hpappas@csj‐
law.com) <hpappas@csj‐law.com>
Subject: RE: Eli Attia, et al. v. Google, Inc., et al. ‐ Santa Clara Co. Superior Court Case No. 1:14‐cv‐274103 ‐ Pro Hac Vice
Applications

Tait:

Thank you for your email below. We do not understand it to be an objection to setting a hearing date on the Pro Hac
Vice application for this Friday. If it is, please specifically advise so we can let the court know and set a different hearing
date.

We also now plan to file a verified application by Professor G. Robert Blakely for approval to appear Pro Hac Vice on
behalf of Plaintiffs in this case and plan to set that application for hearing on Friday at 9am as well.

In sum, if there are no objections to the Friday hearing date, we will file the Pro Hac Vice applications of James W.
Christian and Professor G. Robert Blakely and set the hearing date and time for this Friday, September 15, 2017, at 9am
in Department 19.

Please contact me with questions.

Jaime Touchstone




Jaime G. Touchstone | Attorney
Futterman Dupree Dodd Croley Maier LLP


                                                               1

                                                           Exhibit F
                                                           Page 42
        Case 3:20-cv-01344-BEN-WVG Document 17-14 Filed 09/08/20 PageID.217 Page 3 of 4

visit         180 Sansome Street, 17th Floor
              San Francisco, CA 94104
direct        415 399 3906
fax           415 399 3838
view          www.fddcm.com
Notice: This electronic mail transmission may constitute an attorney‐client communication
that is privileged by law. It is not intended for transmission to, or receipt by, any
unauthorized persons. If you have received this transmission in error, please delete it from
your system without copying it, and notify the sender by reply e‐mail. To ensure compliance
with requirements imposed by the IRS, we inform you that any tax advice contained in this
communication (or in any attachment) is not intended or written to be used, and cannot be
used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter
addressed in this communication (or in any attachment).



From: Graves, Charles Tait [mailto:tgraves@wsgr.com]
Sent: Wednesday, September 13, 2017 11:28 AM
To: Touchstone, Jaime; Kramer, David; Baskin, Josh; Kent, Robert J.; BJC‐MaxSound; gblakey@nd.edu; jchristian@csj‐
law.com; Karen Boyd; Pasarell Tsai, Shelby; Nina Nelson
Cc: Dupree, Jamie; Golstein, Barbara; Holly Pappas (hpappas@csj‐law.com)
Subject: RE: Eli Attia, et al. v. Google, Inc., et al. ‐ Santa Clara Co. Superior Court Case No. 1:14‐cv‐274103 ‐ Pro Hac Vice
Application

Jaime,

Thank you for the email. With respect to Mr. Christian, we reserve the right to contest the validity of any pro hac vice
admission should he or his firm attempt to (1) move forward with any future re‐litigation of the VSL lawsuit that would
leverage or rely upon the “post it notes” in any manner; (2) otherwise leverage the “post it notes” from the VSL lawsuit;
or (3) receive, use, or disclose to others the “post it notes.” Any such conduct would constitute a violation of California’s
ethics rules concerning the handling and use of protected materials.

In addition, we oppose the pending motion for leave to amend, for the reasons stated in our opposition brief.

Thank you,

Tait Graves

From: Touchstone, Jaime [mailto:JTouchstone@FDDCM.com]
Sent: Wednesday, September 13, 2017 10:37 AM
To: Kramer, David; Baskin, Josh; Kent, Robert J.; BJC‐MaxSound; gblakey@nd.edu; jchristian@csj‐law.com; Karen Boyd;
Pasarell Tsai, Shelby; Nina Nelson; Graves, Charles Tait
Cc: Dupree, Jamie; Golstein, Barbara; Holly Pappas (hpappas@csj‐law.com)
Subject: Eli Attia, et al. v. Google, Inc., et al. ‐ Santa Clara Co. Superior Court Case No. 1:14‐cv‐274103 ‐ Pro Hac Vice
Application

Good morning Counsel:

As you are aware, this firm serves as local counsel for plaintiffs Eli Attia & Eli Attia Architect PC in the above‐captioned
matter.


                                                               2
                                                          Exhibit F
                                                          Page 43
        Case 3:20-cv-01344-BEN-WVG Document 17-14 Filed 09/08/20 PageID.218 Page 4 of 4

Plaintiffs are planning to file a verified application by James W. Christian (of Christian, Smith & Jewell, LLP) for approval
to appear Pro Hac Vice on behalf of Plaintiffs in this case (“Application”). The Complex Civil Case Coordinator for Judge
Kirwan has informed us that because Pro Hac Vice applications are generally unopposed, the Court prefers that they be
submitted on the papers only. She also stated that a possibility would be for us to set the Application for hearing this
Friday at the same time as the Motion for Leave to File the Fourth Amended Complaint. Unless counsel has an objection,
we believe this is the most efficient course of action.

In sum, if there are no objections, we will file the Pro Hac Vice application of James W. Christian and set the hearing date
and time for this Friday, September 15, 2017, at 9am in Department 19.

Please contact me with questions.

Jaime Touchstone




Jaime G. Touchstone | Attorney
Futterman Dupree Dodd Croley Maier LLP
visit       180 Sansome Street, 17th Floor
            San Francisco, CA 94104
direct      415 399 3906
fax         415 399 3838
view        www.fddcm.com
Notice: This electronic mail transmission may constitute an attorney‐client communication
that is privileged by law. It is not intended for transmission to, or receipt by, any
unauthorized persons. If you have received this transmission in error, please delete it from
your system without copying it, and notify the sender by reply e‐mail. To ensure compliance
with requirements imposed by the IRS, we inform you that any tax advice contained in this
communication (or in any attachment) is not intended or written to be used, and cannot be
used, for the purpose of (i) avoiding penalties under the Internal Revenue Code or (ii)
promoting, marketing or recommending to another party any transaction or matter
addressed in this communication (or in any attachment).




This email and any attachments thereto may contain private, confidential, and privileged material for the sole
use of the intended recipient. Any review, copying, or distribution of this email (or any attachments thereto) by
others is strictly prohibited. If you are not the intended recipient, please contact the sender immediately and
permanently delete the original and any copies of this email and any attachments thereto.




                                                              3
                                                         Exhibit F
                                                         Page 44
